DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 4 should be designated by a legend such as --Prior Art-- or --Related Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2016/0321983; hereinafter Kim).
•	Regarding claim 1, Kim discloses a display device (figure 1), comprising: 
a plurality of scanning lines (element G1-Gn in figure 1 and ¶ 46); 
a gate driver circuit electrically connected to the plurality of scanning lines (element 11 in figure 1 and ¶ 46); and 
a timing controller electrically connected to the gate driver circuit (element 30 in figure 1 and ¶ 46); 
wherein the timing controller is configured to: 
receive a plurality of data enable signals within each frame cycle of a plurality of frame cycles (¶ 70), 
generate a gate control signal according to the plurality of data enable signals (GLCK1-GLCK8 in ¶ 54), and 
provide the gate control signal for the gate driver circuit (¶ 54); 
wherein the gate driver circuit is configured to provide scanning signals for the plurality of scanning lines according to the gate control signal (figure 4A and 4B and ¶s 46, 54, 92, and 93); 
wherein the gate control signal comprises a start signal (VSTL in figure 4), a first clock signal (any of CL1-CL8 in figure 4) and a second clock signal (any other of CL1-CL8 in figure 4); 
wherein each frame cycle comprises an active cycle (ACT in figures 6-13 and ¶ 81) and a vertical blanking cycle (VBI in figures 6-13 and ¶ 81), and the plurality of data enable signals are only within the active cycle (element R1-Rn in figures 6-9 and ¶ 852); and 
{wherein the timing controller is configured to generate a rising edge of the start signal within the vertical blanking cycle of an (N−1)th frame cycle (note the relationship between VSt and VBI in figures 7, 9, and 11), 
wherein a time interval between a falling edge of a last data enable signal in the (N−1)th frame cycle and the rising edge of the start signal is T (inherent in figures 7, 9, and 11), 
wherein T is greater than 0 and less than a first preset time interval (figure 11 and ¶s 137-144), or T is greater than 0 and equal to a first preset time interval (figure 11 and ¶s 137-144), 
wherein the first preset time interval is less than 2/3 of the vertical blanking cycle (figure 11 and ¶s 137-144)}.

•	Regarding claims 2, 3, and 7, Kim discloses everything claimed, as applied to claim 1.  Additionally, Kim discloses where:
Claim 2:	when the timing controller is configured to generate the rising edge of the start signal within the vertical blanking cycle of the (N−1)th frame cycle, the rising edge of the start signal is generated after the falling edge of the last data enable signal in the (N−1)th frame cycle (note the relationship between VST and Rn in figure 7A).
Claim 3:	when the timing controller is configured to generate the rising edge of the start signal within the vertical blanking cycle of the (N−1)th frame cycle, a falling edge of the start signal is generated within the vertical blanking cycle of the (N−1)th frame cycle (note the relationship between VST and VBI in figures 7 and 11).
Claim 7:	the first preset time interval is less than half of the vertical blanking cycle (figures 7 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Liao et al (US 2011/0025664; hereinafter Liao).
•	Regarding claim 1, Kim discloses everything claimed, as previously indicated.  However, Kim fails to disclose the additional details of the start signal.
	In the same field of endeavor, Liao discloses where: 
{the timing controller is configured to generate a rising edge and a falling edge of the start signal within a time interval defined by a rising edge and a falling edge of a first data enable signal in an Nth frame cycle (note the relationship between signals 701 and 750 in figure 7 and ¶ 29); 
N≥2 (inherent in figure 7 and ¶ 29)}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Liao, for the purpose of transmitting data from a horizontal memory to source drivers (¶ 29).
•	Regarding claims 8-13, Kim, in view of Liao, discloses everything claimed, as applied to claim 1.  
However, Kim fails to disclose the additional details of the start signal.
	In the same field of endeavor, Liao discloses where:
Claim 8:	when the timing controller is configured to generate the rising edge and the falling edge of the start signal within the time interval defined by the rising edge and the falling edge of the first data enable signal in the N.sup.th frame cycle, 
	the rising edge of the start signal is generated when the rising edge of the first data enable signal in the Nth frame cycle is generated (note the relationship between signals 701 and 750 in figure 7A). 
Claim 9:	when the timing controller is configured to generate the rising edge and the falling edge of the start signal within the time interval defined by the rising edge and the falling edge of the first data enable signal in the Nth frame cycle, 
	the rising edge of the start signal is generated after the rising edge of the first data enable signal in the Nth frame cycle (note the relationship between signals 701 and 750 in figure 7B).
Claim 10:	when the timing controller is configured to generate the rising edge and the falling edge of the start signal within the time interval defined by the rising edge and the falling edge of the first data enable signal in the Nth frame cycle, 
	a rising edge and a falling edge of the first clock signal are generated within the time interval defined by the rising edge and the falling edge of the first data enable signal in the Nth frame cycle (note the relationship between the first signal 702 and signal 750 in figure 7A).
Claim 11:	within the time interval defined by the rising edge and the falling edge of the first data enable signal in the Nth frame cycle, 
	the rising edge of the first clock signal is generated after a falling edge of the second clock signal (note the relationship between signals 701 and 702 in figure 7A; where the falling edge of signal 701 does not appear to be aligned with any rising or falling edges of signal 702).
Claim 12:	when the timing controller is configured to generate the rising edge and the falling edge of the start signal within the time interval defined by the rising edge and the falling edge of the first data enable signal in the Nth frame cycle, within the time interval defined by the rising edge and the falling edge of the first data enable signal in the Nth frame cycle, 
	the falling edge of the start signal is generated before a rising edge of the first clock signal (note the relationship between signals 701 and 702 in figure 7A), or 
	
Claim 13:	when the timing controller is configured to generate the rising edge and the falling edge of the start signal within the time interval defined by the rising edge and the falling edge of the first data enable signal in the Nth frame cycle, within the time interval defined by the rising edge and the falling edge of the first data enable signal in the Nth frame cycle, 
	the falling edge of the start signal is generated after a rising edge of the first clock signal (note the relationship between signals 701 and 702 in figure 7A), or 
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Liao, for the purpose of transmitting data from a horizontal memory to source drivers (¶ 29).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Pak et al (US 2008/0055225; hereinafter Pak).
•	Regarding claim 17, Kim discloses everything claimed, as applied to claim 1.  Additionally, Kim discloses where:
the plurality of shift registers comprises a first dummy shift register (elements DST1 and DST2 in figure 4A and ¶s 53-67) and a first-stage scanning shift register to an Mth-stage scanning shift register (elements ST1-ST3 in figure 4A), 
wherein the first-stage scanning shift register and the first dummy shift register are cascaded (figure 4A), and M≥2 (elements ST1-ST3 in figure 4A); 
wherein first signal terminals of scanning shift registers at even stages and the first dummy shift register are connected to the second clock signal line (figure 4; where elements DST1-DST6 are connected to clock signals in the same manner as elements ST1-STp), and 
wherein the second signal terminals of the scanning shift registers at the even stages and the first dummy shift register are connected to the first clock signal line (figure 4; where elements DST1-DST6 are connected to clock signals in the same manner as elements ST1-STp); 
wherein the shift input terminal of the first dummy shift register is connected to the start signal line (note the relationship between VSTL and elements DST1 and DST2 in figure 4A), and the shift input terminal of a scanning shift register at each stage is connected to the cascade signal terminal of a scanning shift register at an upper stage of the scanning shift register at the each stage (note the relationship between elements DST1 and ST1 and between elements DST2 and ST2 in figure 4A).
However, Kim fails to disclose the additional details of the gate driver circuit.
	In the same field of endeavor, Pak discloses where the gate driver circuit comprises: 
a start signal line for transmitting the start signal (STV in figure 2 and ¶ 39), 
a first clock signal line for transmitting the first clock signal (CKVB in figure 2 and ¶ 39), 
a second clock signal line for transmitting the second clock signal, and a plurality of cascaded shift registers (CKV in figure 2 and ¶ 39); 

wherein a shift register at each stage among the plurality of shift registers comprises: 
a shift input terminal (IN1 in each of elements SG1-SGn+1 in figure 2 and ¶ 41-43), 
an output terminal (OUT2 in each of elements SG1-SGn+1 in figure 2 and ¶ 44), 
a first signal terminal (CK1 in each of elements SG1-SGn+1 in figure 2 and ¶ 41-43), 
a second signal terminal (CK3 in each of elements SG1-SGn+1 in figure 2 and ¶ 41-43) and 
a cascade signal terminal (OUT1 in each of elements SG1-SGn+1 in figure 2 and ¶ 41-44); 
wherein the plurality of shift registers comprise a first-stage scanning shift register to an Mth-stage scanning shift register (elements SG1-SGn in figure 2); 
wherein first signal terminals of scanning shift registers at even stages are connected to the second clock signal line (note the relationship between CKVB and SG2 in figure 2), and 
wherein the second signal terminals of the scanning shift registers at the even stages are connected to the first clock signal line (note the relationship between CKV and SG2 in figure 2); 
wherein first signal terminals of scanning shift registers at odd stages are connected to the first clock signal line (note the relationship between CKV and SG1 in figure 2), 
and wherein second signal terminals of the scanning shift registers at the odd stages are connected to the second clock signal line (note the relationship between CKVB and SG1 in figure 2); and 
wherein the shift input terminal of a scanning shift register at each stage is connected to the cascade signal terminal of a scanning shift register at an upper stage of the scanning shift register at the each stage (note the relationship between OUT1 of element SG1 and IN1 of element SG2 in figure 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Pak, for the purpose of forming a non-display area having a desired size on a desired position (¶ 8).

Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest: 
a.	In claim 4, where “a falling edge of the start signal is generated within a time interval formed by a rising edge and a falling edge of a first data enable signal in an Nth frame cycle”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
b.	In claim 5, where “wherein a time interval between the falling edge of the last data enable signal in the (N−1)th frame cycle and a falling edge of a (P−1)th second clock signal among the P second clock signals is (T−start), wherein T is greater than (T−start), and P≥2”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
c.	In claim 6, where “a rising edge of the 1st first clock signal in the Nth frame cycle is generated within a time interval defined by a falling edge of the start signal and a rising edge of the first data enable signal in the Nth frame cycle”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
d.	In claim 14, where “a width of the first clock signal generated within the time interval defined by the rising edge and the falling edge of the first data enable signal in the Nth frame cycle is less than a width of the first clock signal generated outside the time interval defined by the rising edge and the falling edge of the first data enable signal in the Nth frame cycle”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
e.	In claim 15, where “a rising edge and a falling edge of the second clock signal are generated within a time interval defined by the rising edge and the falling edge of the start signal”, in combination with all the limitations in claim 1.
f.	In claim 16, where “a rising edge of the second clock signal is generated after the rising edge of the start signal, and a falling edge of the second clock signal is generated before the falling edge of the start signal”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Jung (US 5,828,368) discloses different clock pulse widths corresponding to a data enable signal (see at least figure 8).
b.	Yamaguchi et al (US 2011/0169789) disclose a clock synchronized with a display enable signal and outputted during only a part of a vertical blank period (see at least figure 4).
c.	Lee et al (US 2012/0146980) disclose a clock which is output based on a vertical start signal (see at least figure 5A).
d.	Jeong et al (US 2012/0256977) disclose where “a falling edge of the start signal is generated within a time interval formed by a rising edge and a falling edge of a first data enable signal in an Nth frame cycle”, as found in claim 4 (see at least STV1, as compared to CPV1 and DE, in figure 5A), but do not provide motivation for one of ordinary skill in the art to modify the teachings of Kim or Liao.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        05/18/2022